 

[9393 Town Centre Drive/Mirati Therapeutics, Inc.]       Page - 1

Exhibit 10.1

SECOND AMENDMENT TO LEASE

This Second Amendment (the “Amendment“) to Lease is made as of April 5, 2018, by
and between ARE-SD REGION NO. 20, LLC, a Delaware limited liability company
(“Landlord”), and MIRATI THERAPEUTICS, INC., a Delaware corporation (“Tenant”).

RECITALS

A. Landlord and Tenant have entered into that certain Lease Agreement dated as
of June 24, 2014, and that certain First Amendment to Lease dated March 23, 2017
(as amended, the “Lease”), wherein Landlord leased to Tenant certain premises
consisting of approximately 17,919 rentable square feet (the “Premises”) located
at 9393 Towne Centre Drive, San Diego, California 92121 as more particularly
described therein.

B. The Term of the Lease expires on January 31, 2019.

C. Landlord and Tenant desire to amend the Lease to, among other things, extend
the Term of the Lease for a period of one year to expire on January 31, 2020.

AGREEMENT

Now, therefore, the parties hereto agree that the Lease is amended as follows:

1. Base Term. The Base Term of the Lease is hereby extended to expire on
January 31, 2020.

2. Rent. Tenant shall continue to pay Base Rent, Tenant’s Share of Operating
Expenses and all other costs and expenses which are the obligation of Tenant as
set forth in the Lease.

3. Base Rent Adjustments. Effective as of the date of this Amendment, Section 4
of the Lease is deleted in its entirety.

4. Miscellaneous.

(a) This Amendment is the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior and contemporaneous oral and
written agreements and discussions. This Amendment may be amended only by an
agreement in writing, signed by the parties hereto.

(b) This Amendment is binding upon and shall inure to the benefit of the parties
hereto, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, assigns, heirs, successors in
interest and shareholders.

(c) This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Amendment attached thereto.

(d) Landlord and Tenant each represent and warrant that it has not dealt with
any broker, agent or other person (collectively “Broker“) in connection with
this transaction, and that no Broker brought about this transaction. Landlord
and Tenant each hereby agree to indemnify and hold the other harmless from and
against any claims by any Broker claiming a commission or other form of
compensation by virtue of having dealt with Tenant or Landlord, as applicable,
with regard to this leasing transaction.

 

LOGO [g541886g81g42.gif]



--------------------------------------------------------------------------------

 

[9393 Town Centre Drive/Mirati Therapeutics, Inc.]       Page - 2

(e) Except as amended and/or modified by this Amendment, the Lease is hereby
ratified and confirmed and all other terms of the Lease shall remain in full
force and effect, unaltered and unchanged by this Amendment. In the event of any
conflict between the provisions of this Amendment and the provisions of the
Lease, the provisions of this Amendment shall prevail. Whether or not
specifically amended by this Amendment, all of the terms and provisions of the
Lease are hereby amended to the extent necessary to give effect to the purpose
and intent of this Amendment.

(Signatures on Next Page)

 

LOGO [g541886g81g42.gif]



--------------------------------------------------------------------------------

 

[9393 Town Centre Drive/Mirati Therapeutics, Inc.]       Page -3

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

TENANT:

 

MIRATI THERAPUETICS, INC.,

a Delaware corporation

By:  

/s/ Jamie A. Donadio

Its:  

Chief Financial Officer

 

LANDLORD:

 

ARE-SD REGION NO. 20, LLC,

a Delaware limited liability company

By:

 

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

a Delaware limited partnership

  By:  

ARE-QRS CORP.,

a Maryland corporation,

general partner

    By:  

/s/ Gary Dean

     

Senior Vice President

RE Legal Affairs

 

LOGO [g541886g81g42.gif]